Breese, J. By the terms of the agreement between these - parties, English had the privilege of commencing and conducting a suit for Yail, in which, if he succeeded, he was to receive, as compensation, one-half of the amount McConnel was to receive by his agreement with Tail. The contract has' this extent—no more. English had no part in McConnel’s contract with Vail, except as here stated. A suit in chancery was commenced and prosecuted by English for Vail. No recovery was had, the suit was dismissed, and the costs were paid by McConnel. McConnel might then have given the privilege to any other attorney. He did not do so, but commenced a suit himself, and conducted it to a successful issue, English knowing it and not offering to aid in it, and in fact rendering no service, nor could he, by his contract, claim a right to aid, and also compensation therefor. His contract was to commence and carry on one suit, which he did, with no beneficial result. He had then performed his contract. Suppose McConnel had brought a suit against English for failure to prosecute a suit, could he not plead performance of his contract, by showing the suit commenced, prosecuted, and lost? This contract with English, does not let him into a participation of the benefits of McConnel’s contract with Vail, but gives him merely the privilege of commencing and conducting one suit. The merits and justice of the case are wholly with the appellee. English has done none of the work, and is entitled to no part of the pay. The judgment must be affirmed. Judgment affirmed.